Title: From Thomas Jefferson to Frederick II, 13 November 1807
From: Jefferson, Thomas
To: Frederick II


                                                
                            Great and Good Friend,
                            November 13th 1807
                        

                        I have lately received the letter of your Royal Highness bearing date the 13th day of August last, announcing the marriage of your much loved daughter the Princess Catherine of Wirtemberg with His Imperial Highness Prince Jerome Napoleon of France. From the interest we take as your Royal Highness very justly supposes in all the Events which contribute to your happiness, we pray your R. H. to receive our cordial congratulations on this occasion, which we fervently hope may promote both the happiness of your R. H. and of your August family. And while we express our acknowledgments for your assurances of friendship and esteem, we pray God to Have you Great and Good friend always in his holy keeping
                  Written at the City of Washington the thirteenth day of November AD 1807
                  your good Friend
                        
                            Th: Jefferson.
                     By the President 
                     James Madison Secy of State
                        
                    